Citation Nr: 1215254	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-37 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear disability.

2.  Entitlement to an initial rating in excess of 10 percent for status post left knee arthroscopy with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to April 1990, March 2003 to March 2004, and from March 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Travel Board hearing at the RO in October 2011.  However, he submitted a statement in October 2011 indicating that he wished to withdraw his request for a Board hearing.

The issue of entitlement to an initial rating in excess of 10 percent for status post left knee arthroscopy with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

While service treatment records reflect that the Veteran was treated in service for otitis externa with non-suppurative otitis media of the left ear, these problems appear to have resolved, there is no persuasive evidence of a left ear disability for many years after service.  The only medical opinion on the question of whether there exists a medical nexus between the Veteran's current left ear disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a left ear disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letter mailed in June 2009, prior to the initial adjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records and the report of a September 2009 VA QTC examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim herein decided were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran alleges that he is entitled to service connection for a left ear disability, as he believes that his current left ear symptoms had their onset in service and that he was treated for the same problems while in service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a left ear disability is not warranted.

The Veteran's service treatment records reflect that he was seen in May 1986 for left ear otitis media.  In November 1986, the Veteran was again treated for complaints of left ear pain.  He indicated that he experienced ringing and a sharp pain to the left ear.  He denied congestion, but indicated that he was experiencing severe headache at that time.  On examination, there was cerumen buildup and the outer ear was sensitive to touch.  An assessment of acute otitis media was indicated.  In March 1987, the Veteran complained of pain and discharge in the left ear.  It was noted that the canal was slightly edematous.  The temporomandibular appeared to have some fluid behind it and some bulging.  An assessment of chronic otitis externa, with probable otitis media, non-suppurative, was noted.  Later in March 1987, it was noted that the left mandibular angle had decreased in size, but was still mildly tender.  There was no pain with auricle manipulation.  Left otitis externa with non-suppurative otitis media, resolving, was noted.  

However, on subsequent reports of medical history from the Veteran's periods of reserve duty dated in February 1990, April 1990, and September 1992, April 1997 and October 2002 as well as medical examination in September 1987, February 1990, and September 1992, April 1997 and October 2002, no abnormalities with respect to the left ear were indicated.  
 
Following service, the Veteran was afforded a VA QTC examination in August 2007 mainly pertaining to his right ear; however, it was noted on examination that the tympanic membranes and mastoids were normal bilaterally.  There was no evidence of ear disease or disturbance of gait.  

On VA QTC examination in September 2009, the Veteran related that he experienced left ear pain with tingling as often as 3 times per day.  On examination, the examiner observed that the auricle and external ear canals were normal bilaterally.  Tympanic membranes were normal and a mastoid examination was also normal.  There was no evidence of left ear disease or infection, or disturbance in balance, staggering or cerebellar gait.  Audiometric testing revealed hearing within normal limits.  The examiner noted that there was no left ear diagnosis.  The examiner noted that the Veteran's complaint of intermittent yellow discharge was probably wax from when he used a moist Q-tip.  The pain he experienced was determined to be possibly reflected from temporomandibular joint tenderness, which was slightly present on examination as perceived as being in the ear.  

The examiner determined that the Veteran's problems with otitis externa during service in 1986 and 1987 had resolved, and that the left ear symptoms the Veteran currently experienced were unable to be correlated.  Therefore, he found it less likely than not that the Veteran's current left ear disability is a result of a continuation of his in-service complaints.

The above-cited evidence questionably establishes a left ear disability, in that the September 2009 VA examiner found no evidence of a current left ear diagnosis, but determined that the Veteran's current left ear complaints were likely related to temporomandibular joint tenderness.  No similar complaints were shown in service, when otitis was noted.  However, the competent, probative evidence does not support a finding that the left ear problems encountered in service have resulted in any current left ear disability. 

Notably, although the Veteran was treated for otitis externa with non-suppurative otitis media of the left ear, these appear to have resolved with treatment and were not noted on subsequent examination.  There was no jaw dysfunction noted during service.  There is no post-service medical evidence of record documenting any left ear complaints or treatment outside of the VA QTC examination.  

Moreover, the September 2009 VA QTC examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between any current left disability and service, and that opinion is not supportive of the claim.  Rather, the examiner opined that the Veteran's left ear otitis externa experienced in service resolved and that his current complaints were unrelated to his in-service diagnoses.  The examiner found that the Veteran's ear discharge was likely only wax, that he had no left ear diagnosis, and that and pain perceived in the ear was likely related to temporomandibular joint tenderness.  He determined that these findings were less likely than not a continuation of complaints in service.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of left ear symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board acknowledges that service treatment records document treatment for left ear complaints, with findings consistent with otitis which resolved.  However, as noted above, no left ear disability was found on subsequent examinations, and there is no record of complaints for a related disability until 2009, over 20 years after the Veteran's documented initial complaints and 3 years after his most recent discharge from active duty service.  In addition, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the September 2009 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of left ear symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current left ear disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current left ear disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of left ear symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a left ear disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for a left ear disability is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for increased rating for status post left knee arthroscopy with arthritis is warranted.

The most recent VA examinations pertaining to the Veteran's left knee was conducted in September 2007.  At the time of this examination, there was no evidence of weakness, guarding of movement or subluxation.  A ligament stability test was normal and a medial and lateral meniscus test was within normal limits.  

However, since this examination, the Veteran has reported that his knee disability has worsened to include symptoms of instability and giving way.  He indicated that his knee disability has caused him to fall on multiple occasions.  In addition, VA outpatient treatment records from December 2010 reflect that the Veteran has been diagnosed with a meniscus tear.  

In a January 2011 statement, the Veteran specifically noted that his left knee disability had worsened and requested reevaluation of his left knee.

Under these circumstances, the Board finds that a more contemporaneous examination is  needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran receives treatment at the Fayetteville VA Medical Center (VAMC). While records from this facility dated through December 2010 have been associated with the claims file, more recent records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment from VAMC Fayetteville following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability during the period of the claim, in particular records from and the Fayetteville VA medical center.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The RO or the AMC should schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee disability.  The entire claims file, to include any additional treatment records obtained as a result of this remand, must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should describe all symptomatology related to the Veteran's left knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left knee.  The examiner should specify at what degree in motion pain begins.  The examiner must also specifically address whether the Veteran's left knee shows instability or whether there is recurrent subluxation.  Finally, the examiner should describe any functional loss pertaining to the left knee due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


